                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


VENTURE CONSTRUCTION
COMPANY,

                    Plaintiff,

v.                                                      Case No: 6:19-cv-641-Orl-40DCI

ILLINOIS UNION INSURANCE
COMPANY,

                    Defendant.
                                        /

                                        ORDER

      This cause comes before the Court on Defendant Illinois Union Insuranc e

Company’s Motion to Dismiss (Doc. 5 (the “Motion”)), filed April 9, 2019. Plaintiff’s

response was due on or before Tuesday, April 23, 2019. See Local Rule 3.01(b)

(requiring that a party opposing a motion file a response within fourteen days after

receiving service of the motion). Under Local Rule 3.01(b), such response must include

a memorandum of legal authority not to exceed twenty pages in length. To date, Plaintiff

has not filed a response.

      In the absence of a response, the Court finds that Motion is due to be granted as

unopposed. Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. The Motion (Doc. 5) is GRANTED.

          2. The Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE.

          3. On or before Wednesday, May 1, 2019, Plaintiff may file an amended

             complaint. Failure to timely file will result in dismissal of this action with

             prejudice.
      DONE AND ORDERED in Orlando, Florida on April 24, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      2
